Exhibit 10.12(b)

AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT


This Amendment No. 1 to Amended and Restated Receivables Sale Agreement dated as
of March 20, 2013 (this “First Amendment”) is by and among Smithfield Foods,
Inc., a Virginia corporation (“Smithfield”), SFFC, Inc., a Delaware corporation
(“SFFC”), each of Farmland Foods, Inc., a Delaware corporation, Smithfield of
Canada, Ltd., a company incorporated under the laws of Canada, The Smithfield
Packing Company, Incorporated, a Delaware corporation, Premium Pet Health, LLC,
a Delaware limited liability company, Patrick Cudahy, LLC, a Delaware limited
liability company, John Morrell & Co., a Delaware corporation, Smithfield Global
Products, Inc., a Delaware corporation, and Armour-Eckrich Meats LLC, a Delaware
limited liability company and such other Originators that may become party to
the Original Agreement with the consent of the Administrative Agent (each,
unless excluded from the Original Agreement as an Excluded Originator in
accordance therewith, an “Originator”) , and Smithfield Receivables Funding LLC,
a Delaware limited liability company (“Buyer”). Each of Smithfield, SFFC, each
Originator and Buyer may be referred to herein as a “Party” or collectively as
the “Parties”.




PRELIMINARY STATEMENTS


WHEREAS, each of the Parties is a party to that certain Amended and Restated
Receivables Sale Agreement dated as of January 31, 2013 among Smithfield, SFFC,
the Originators and Buyer (the “Original Agreement”);


WHEREAS, subsequent to the execution and delivery of the Original Agreement, the
Parties discovered a mutual mistake of fact in the description of the collateral
related to the Receivables that are the subject of the Original Agreement;


WHEREAS, the Parties desire to amend the Original Agreement to remedy such
mutual mistake in the manner set forth in this First Amendment and in accordance
with Section 7.1(b) of the Original Agreement and Section 7.1(g) of the Credit
and Security Agreement; and


WHEREAS, the Parties are entering into this First Amendment with the written
consent of the Administrative Agent for the benefit of the Lenders.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the Parties hereby agree as follows:


ARTICLE I
AMENDMENT


Section 1.1    Amendment. With effect from January 31, 2013, Exhibit I to the
Original Agreement shall be amended by deleting clause (i) of the definition of
“Related Security” in its entirety and replacing it with the following:


“(i)    (a) in the case of an In-Transit Receivable, a security interest in the
applicable Originator’s In-Transit Collateral relating thereto or (b) in the
case of a Receivable other than an In-Transit Receivable, all of the applicable
Originator’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease

 

--------------------------------------------------------------------------------




of which by such Originator gave rise to such Receivable, and, in either case,
all insurance contracts with respect thereto,”
Section 1.2     Effect of Amendment. Except as expressly set forth herein, this
First Amendment shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Original Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.


Section 1.3    References. On and after the effective date of this First
Amendment, each reference in the Original Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” and words of similar import referring to the
Original Agreement, and each reference in the other Transaction Documents to the
“Sale Agreement”, “thereunder”, “thereof” or words of similar import referring
to the Original Agreement, shall mean a reference to the Original Agreement, as
amended by and in accordance with this First Amendment.




ARTICLE II
REPRESENTATIONS


Section 2.1    Each of Smithfield, SFFC and each Originator represents and
warrants to Buyer on the date hereof that it has duly authorized, executed and
delivered this First Amendment and that this First Amendment constitutes a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


Section 2.2    Each of Smithfield, SFFC and each Originator further represents
and warrants to Buyer that, as of the date of this First Amendment: (a) each of
the representations and warranties made by it pursuant to Section 2.1 of the
Original Agreement is true and correct as though made on and as of such date
(except with respect to those representations and warranties that by their
express terms relate solely to an earlier date) and (b) no event has occurred
and is continuing that will constitute a Termination Event or an Unmatured
Termination Event.


ARTICLE III
MISCELLANEOUS


Section 3.1    Definitions; Interpretation. All capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the
Original Agreement.


Section 3.2    Headings. The section headings contained in this First Amendment
are for reference purposes only and shall not affect the meaning or
interpretation of this First Amendment.


Section 3.3    Amendment. No provision of this First Amendment may be amended,
modified or supplemented except by the written agreement of all of the
Parties.    


Section 3.4    Counterparts. This First Amendment may be executed in any number
of counterparts and by different Parties in separate counterparts, each of which
when so executed shall be




--------------------------------------------------------------------------------




deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.


Section 3.5    Transaction Document. This First Amendment shall constitute a
Transaction Document.


Section 3.6    Miscellaneous. Sections 7.4, 7.7, 7.8, 7.9 and 7.10 of the
Original Agreement are incorporated by reference in and shall apply to this
First Amendment as if set out herein in their entirety.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this First Amendment to be duly
executed as of the date first above written.




SMITHFIELD FOODS, INC.




By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






SFFC, INC.




By: /s/ Jeffrey A. Porter
Name: Jeffrey A. Porter
Title: President






FARMLAND FOODS, INC.




By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






THE SMITHFIELD PACKING COMPANY, INCORPORATED




By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






JOHN MORRELL & CO.






By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






--------------------------------------------------------------------------------








ARMOUR-ECKRICH MEATS LLC




By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






SMITHFIELD GLOBAL PRODUCTS, INC.




By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






PREMIUM PET HEALTH, LLC




By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






PATRICK CUDAHY, LLC




By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President






SMITHFIELD OF CANADA, LTD.




By: /s/ Robert W. Manly, IV
Name: Robert W. Manly, IV
Title: Executive Vice President








--------------------------------------------------------------------------------




SMITHFIELD RECEIVABLES FUNDING, LLC
By: SFFC, Inc., its managing member




By: /s/ Jeffrey A. Porter
Name: Jeffrey A. Porter
Title: President






--------------------------------------------------------------------------------




Consented to by:






COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT






By:/s/ Christopher Lew
Name: Chistopher Lew
Title: Vice President






By: /s/ Dana Hartman
Name: Dana Hartman
Title: Executive Director







 